 



Exhibit 10.1
(COLORADO BUSINESS BANK LOGO) [d36795d3679500.gif]
January 3, 2006
Mr. Alan Treibitz
 And Stephanie S. Kelso
Z-Axis Corporation
The Quadrant, 5445 DTC Parkway #450
Greenwood Village, CO 80111

     
RE:
  Modification to Letter Agreement (Letter Agreement) dated July 2004 between
Z-Axis Corporation (Borrower) and Colorado Business Bank (Bank) relating to a
Promissory Note dated June 2, 2003 (Line Commitment)

Dear Alan and Stephanie:
Please let this letter serve as evidence that, in consideration of reducing the
above referenced Line Commitment from $500,000 to $250,000 and a fee of
$1,000.00, Colorado Business Bank has revised Z-Axis Corporation’s minimum net
worth requirement from $1,000,000.00 to $700,000.00. This change was retroactive
as of 9/30/05, with Z-Axis in full compliance with the terms and conditions of
the above referenced Letter Agreement as of 12/31/05. All other terms and
conditions of the Letter Agreement remain unchanged.
Please acknowledge your agreement with the above referenced changes by signing
below.
Sincerely,
-s- Nancy Snyder [d36795d3679501.gif]
Nancy Snyder
Senior Vice President
Acknowledged:
Z-Axis Corporation

             
By
  /s/ Alan Treibitz
 
       
 
  Alan Treibitz, CEO        
 
           
By
  /s/ Stephanie S. Kelso
 
       
 
  Stephanie S. Kelso, President        

821 17th Street • Denver, Colorado 80202
Tel: 303.312.3400 • Fax: 303.312.3477

 